541 So.2d 926 (1989)
STATE of Louisiana
v.
David W. BOURGEOIS.
In re David W. BOURGEOIS.
No. K89-194.
Court of Appeal of Louisiana, Third Circuit.
February 28, 1989.
*927 David Bourgeois, St. Gabriel, pro se.
William E. Tilley, Dist. Atty., Leesville, for respondents.
Before STOKER, DOUCET and YELVERTON, JJ.
WRIT GRANTED AND MADE PEREMPTORY IN PART AND WRIT DENIED IN PART:
Assignment of Error No. 1:
Writ Granted and Made Peremptory: The record fails to reflect that the trial judge advised the relator of the dangers and disadvantages of self-representation at the time relator waived his right to counsel and entered a guilty plea to the charge of simple burglary in docket # 37,575 of the Thirtieth Judicial District Court. State v. Washington, 421 So.2d 887 (La.1982). Without such advisement, relator's waiver of counsel was not intelligently and voluntarily made. La.C.Cr.P. art. 514. Accordingly, relator's conviction and sentence are vacated and set aside and the case is remanded to the district court for further proceedings in accordance with law.
Assignment of Error Nos. 2 and 3: Writ Denied: There is no error in the trial court's ruling.